Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
1. 	An examiner’s amendment to the record appears below. Should the changes and/or
additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR
1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the
payment of the issue fee.

2.	Authorization for this examiner’s amendment was given in a telephone interview with Wesley A. Horner, Reg. No. 71,378 on 09/09/2021.
  
 (Currently Amended)	A computer-implemented method for defining action recipes with a digital assistant application executable by a computing device, the method comprising: 
receiving, by the digital assistant application, an instruction to generate an action recipe dataset that represents a sequence of actions associated with one or more applications that are distinct from the digital assistant application;
recording, by the digital assistant application, a representation of a sequence of user inputs into one or more display interfaces of the one or more applications, the sequence of user inputs corresponding to the sequence of actions; and 
generating, by the digital assistant application, the action recipe dataset based at least in part on the representation of the sequence of user inputs and a set of command representations received for association with the action recipe dataset, wherein the digital , wherein the received command instructs the digital assistant application to utilize a representation of an output of a first of the one or more applications as a value of a variable input parameter in an input command to a second of the one or more applications while emulating the sequence of user inputs.
(Currently amended)	The computer-implemented method of claim 1, wherein the digital assistant application is configured to provide the action recipe dataset to a remote server to facilitate distribution to a plurality of computing devices that each have the digital assistant application installed thereon. 
(Currently Amended)	The computer-implemented method of claim 1, wherein the digital assistant application is configured to pass [[a]] the representation of [[an]] the output from [[a]] the first application the value of [[a]] the variable input parameter in [[an]] the input command to [[a]] the second application 
(Currently amended)	The computer-implemented method of claim 1 [[3]], wherein the digital assistant application is configured to 
; and 
pass[[ing]] the transformed data as the value of the variable 
(Currently amended)	The computer-implemented method of claim 1 [[5]], wherein the action recipe dataset is configured to bind a first action of the actions to a particular function.
(Currently amended)	The computer-implemented method of claim 5, wherein the digital assistant application is configured to emulate the first action by performing the function using an application selected from a plurality of alternative applications. 
(Currently amended)	The computer-implemented method of claim 1, wherein the received command includes a second value of a second variable of 
(Currently Amended)	One or more computer storage media storing computer-useable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform operations comprising:
receiving an input command to execute an action recipe dataset comprising a sequence of actions associated with one or more applications; 
dividing a textual representation of the input command into a plurality of executable sub-commands; 

generating the action recipe dataset based at least in part on the defined action datasets and the input command; [[and]]
emulating the sets of inputs using the one or more applications; and 
providing the action recipe dataset to a remote server to facilitate distribution to a plurality of computing devices that each have a digital assistant application installed thereon. 
(Cancelled)	
(Currently amended)	The one or more computer storage media of claim 8, wherein the operations additionally comprise, during the emulating of the sets of inputs, passing a representation of an output from a first application of the one or more applications as a value of a variable input parameter into an input of a second application of the one or more applications.
(Currently amended)	The one or more computer storage media of claim 10, wherein passing the representation of the output from the first application comprises: 
applying a transformation to the output of the first application to generate transformed data; and 
passing the transformed data as the value of the variable input parameter 
 (Previously Presented)	The one or more computer storage media of claim 8, wherein the action recipe dataset is configured to bind a first action of the actions to a particular function.
(Previously Presented)	The one or more computer storage media of claim 12, wherein the operations additionally comprise emulating the first action by performing the function using an application selected from a plurality of alternative applications. 
 (Currently amended)	The one or more computer storage media of claim 8, wherein the input command includes a value of a variable of an input into one of the one or more applications. 
(Currently amended)	A computer system comprising:
 one or more hardware processors and memory configured to provide computer program instructions to the one or more hardware processors;
an input component configured to receive an input command to execute an action recipe dataset comprising a sequence of actions associated with a plurality of applications;
a command matching component configured to: 
search for a locally indexed command that matches at least a first portion of the input command; 
search for a remotely indexed command that matches at least a second portion of the input command; and 
access the action recipe dataset associated with a matching one of the locally indexed command or the remotely indexed command, wherein the action recipe 
a playback component configured to emulate the set of inputs using the plurality of applications, wherein the input command instructs the playback component to utilize a representation of an output of a first of the plurality of applications as a value of a variable input parameter in an input command to a second of the plurality of applications while emulating the set of inputs. 
(Currently amended)	The computer system of claim 15, wherein the playback component is configured to pass, while emulating the set of inputs, the representation of the output from [[a]] the first application as the value of the variable input parameter in the input command to [[a]] the second application 
 ( Currently amended)	The computer system of claim 15 [[16]], wherein the playback component is configured to apply a transformation to [[an]] the output of the first application to generate [[the]] transformed data, and pass the transformed data as [[an]] the value of the variable input parameter in the input command to the second application.
 ( Original)	The computer system of claim 15, wherein the action recipe dataset is configured to bind a first action of the actions to a particular function.
 (Original)	The computer system of claim 18, wherein the playback component is configured to emulate the first action by performing the function using an application selected from a plurality alternative ones of the plurality of applications.
 ( currently amended)	The computer system of claim 15, wherein the input command includes a second value of a second variable of 




B. 	The following is an examiner’s statement of reasons for allowance:
           As to claims 1, 8, 15 , JANG (US 20190132436 Al) in view of VORA (US 20150045003 Al) do not teach on render obvious the limitations recited in claims 1, 8, 15, when taken in the context of the claims as  a whole   recording, by the digital assistant application, a representation of a sequence of user inputs into one or more display interfaces of the one or more applications, the sequence of user inputs corresponding to the sequence of actions; and generating, by the digital assistant application, the action recipe dataset based at least in part on the representation of the sequence of user inputs and a set of command representations received for association with the action recipe dataset, wherein the digital assistant application is configured to emulate the sequence of user inputs by using the action recipe dataset to enter the sequence of user inputs into the one or more applications, in response to a received command that is determined to correspond to one of the command representations, wherein the received command instructs the digital assistant application to utilize a representation of an output of a first of the one or more applications as a value of a variable input parameter in an input command to a second of the one or more applications while emulating the sequence of user inputs as recited in claim 1, dividing a textual representation of the input command into a plurality of executable sub-
C.        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
 
                                                               Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lechi Truong whose telephone number is (571) 272-3767.  The examiner can normally be reached on 10-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chow, Dennis can be reached on (571) 272-7767   . The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
 /LECHI TRUONG/ Primary Examiner, Art Unit 2194